         Case 3:19-cv-08272-LB Document 13 Filed 02/26/20 Page 1 of 2



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Cal. Bar No. 259178)
 2   6167 Bristol Parkway
 3   Suite 200
     Culver City, California 90230
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
 8                                NORTHERN DISTRICT OF CALIFORNIA

 9    CAROL LENZINI,                                 Case No. 3:19-cv-08272-LB

10                       Plaintiff,                  NOTICE OF SETTLEMENT

11            v.

12
      SEQUIUM ASSET SOLUTIONS, LLC,
13
                         Defendant.
14

15

16          PLEASE TAKE NOTICE that CAROL LENZINI (“Plaintiff”) and SEQUIUM ASSET
17
     SOLUTIONS, LLC (“Defendant”), hereby notify the Court that the Parties have settled all claims
18
     between them in this matter and are in the process of completing the final closing documents and
19
     filing the dismissal. The Parties anticipate on filing a dismissal with prejudice within 45 days.
20
     DATED: February 26, 2020                                      Respectfully submitted,
21

22                                                                 CAROL LENZINI

23                                                                 By: /s/ Nicholas M. Wajda
24                                                                 Nicholas M. Wajda
                                                                   WAJDA LAW GROUP, APC
25
                                                                   6167 Bristol Parkway
26                                                                 Suite 200
                                                                   Culver City, California 90230
27                                                                 +1 310-997-0471
                                                                   nick@wajdalawgroup.com
28
                                                        1
         Case 3:19-cv-08272-LB Document 13 Filed 02/26/20 Page 2 of 2



 1
                                       CERTIFICATE OF SERVICE
 2

 3           I hereby certify that on February 26, 2020, I electronically filed the foregoing with the Clerk
     of the Court for the United States District Court for the Northern District of California by using the
 4   CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
     service will be accomplished by the CM/ECF system.
 5
                                                                   /s/ Nicholas M. Wajda
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
